Citation Nr: 1701860	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for service-connected degenerative joint disease of the right knee.
			

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1982 to June 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which in pertinent part, granted service connection for degenerative joint disease of the right knee and assigned a 10 percent disability rating effective November 24, 2008.

In July 2015, the Board remanded this claim along with the claim for entitlement to service connection for a left knee disability for further development.  In a March 2016 rating decision, the RO granted service connection for degenerative arthritis of the left knee and assigned a 10 percent disability rating effective December 8, 2015.  As the benefits sought on appeal have been granted in full, this issue is no longer before the Board.


FINDING OF FACT

Even considering his complaints of pain, pain on motion, weakness, and functional loss, the Veteran's right knee disability has been manifested by flexion no worse than 45 degrees and extension no worse than 5 degrees; and, there is no evidence of ankylosis, locking, or instability.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for service-connected degenerative joint disease of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5526-5263 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See February 2010 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  Records were requested from identified treating facilities in Memmelsdorf, Germany for treatment from July 1997 to the present date but a negative response was received.  The Veteran was notified of the attempts to obtain the records in a letter dated February 2016.

The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The most recent examination provided was in sufficient compliance with the recent United States Court of Appeals for Veterans Claims (Court) case, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).    

In response to the remand directives, the Veteran was afforded an updated examination.  Efforts were also made to obtain evidence identified by the Veteran.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Normal range of motion of the knee is from 0 degrees of extension (leg in straight line from hip to heel) to 140 degrees of flexion (leg bent with heel near posterior thigh). See 38 C.F.R. § 4.71a, Plate II. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum). 

38 C.F.R. § 4.71a, DC 5256 provides for a 30 percent rating (and even higher ratings) for ankyloses of a knee in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221   (1995). 

According to DC 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability, a 10 percent rating is assigned with evidence of slight recurrent subluxation or lateral instability of a knee; 20 percent rating is assigned with evidence of moderate recurrent subluxation or lateral instability; and 30 percent rating is assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11   (1996). 

38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the knee joint. 

38 C.F.R. § 4.71a, DC 5259 provides for a 10 percent rating for symptomatic residuals of removal of a semilunar cartilage.  Ratings under DC 5259 require consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal of a semilunar cartilage may result in complications producing loss of motion. VAOGCPREC 9-98. 

Thus, if there are symptoms as a residual of a meniscectomy (partial removal of semilunar cartilage in the knee) which are subluxation or instability, or limitation of motion, separate ratings for such manifestation may be assigned.  However, 38 C.F.R. § 4.71a , DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. A locked knee is "a condition in which the knee lacks full extension and flexion because of internal derangement, usually the result of a torn meniscus." http://medical-dictionary.thefreedictionary.com/locked+knee.  Thus, locking encompasses limitation of motion such that assigning additional and separate rating for limited knee flexion or extension under, respectively, DCs 5260 or 5261 would constitute pyramiding under 38 C.F.R. § 4.14  and, as such, is prohibited.  See VAOPGCPRECs 23-99 and 9-93.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  

An October 2008 VA treatment notation documented the Veteran's report of pain in his right knee accompanied by a pop or sharp pain and a sensation of giving away.  An elastic brace was noted as helping the Veteran.  The report further found the Veteran's knees were negative for crepitus, effusion, tenderness or ligamentous instability.  The range of motion was good.  An x-ray was also taken in October 2008.  The x-ray showed narrowing of the medial compartment of the right knee which suggested a degree of degenerative change.

An April 2009 VA examination reported no deformity, giving way, instability, weakness, incoordination, effusions, episodes of dislocation or subluxation or locking episodes.  The examination did report pain, stiffness, decreased speed of joint motion, tenderness, and flare-ups of the joint disease that were moderate, occurring weekly and lasting for hours.  On examination, crepitus, effusion, tenderness and guarding movement were noted.  No instability was found.  The Veteran's right knee flexion was 130 degrees and extension was limited by 5 degrees, with pain on active motion.

A July 2009 x-ray showed patellar osteophytes in the right knee which are mild in degree.  There was mild medial joint space narrowing reported as well.  Mild degenerative changes of the right knee were found.  Another July 2009 routine treatment notation reported the Veteran was able to move all extremities without difficulty.  Moreover, his knees were nontender without crepitus, effusion or ligamentous instability.  No range of motion testing was provided at this appointment.

A May 2010 radiology report of the Veteran's right knee showed no acute fracture.  Minimal narrowing of the medial joint space with no significant hypertrophic spurring of the articular margins was found.  Moreover, there was no significant joint effusion.

A VA examination was also performed in May 2010.  The VA examination reported the Veteran suffered from pain, weakness and stiffness in the right knee but denied any deformity or instability.  The Veteran also reported that he experienced periods of flare-ups in the right knee, at which time the pain escalated to a 10 on the pain scale.  These flare-ups occurred once every 2 months and would last from 1 to 10 days.  No correctional devices were used, although the Veteran did report he occasionally used a brace.  Functionally, the Veteran indicated he can only stand and walk for a short time until the knee pain became more aggravating. 

On examination, diffuse tenderness in and about the knee was found, but no edema was noted.  The range of motion for the right knee was limited to 45 degrees of flexion and lacked 5 degrees of extension.  However, the examiner noted when the Veteran used his hands or if the examiner assisted him, he could fully extend the knee.  Tests for medial and lateral collateral ligament stability revealed no abnormalities.  

In conjunction with the examination, a May 2010 x-ray report revealed no acute fracture with minimal narrowing of the medial joint space.  No significant hypertrophic spurring of the articular margins was noted and there was no significant joint effusion. 

A June 2010 magnetic resonance imaging (MRI) failed to demonstrate any effusion.  The bony structures of the right knee demonstrated normal marrow signal.  Moreover, the ligamentous structures were intact.  

A September 2011 VA rehabilitation consultation note reported no outward clinical indicators of an acute inflammatory process (i.e., no effusion, erythema, or increased warmth).  He also had no obvious joint deformities and was not tender anywhere, including along the joint lines.  The Veteran's range of motion was guarded due to apprehension and fear of engendering pain.  

According to the VA treatment records for the period of October 2011 to July 2015, there was a break in the Veteran's treatment of his right knee.  Several of the treatment notations from this period do not list right knee in the assessment and plan section of the records and there are limited mention of his history of right knee pain throughout the records.  As such, there is no objective medical evidence from this period for rating purposes of the right knee.

However, an updated VA examination was performed in December 2015.  On examination, the Veteran's right knee had flexion to 90 degrees and extension from 90 degrees to zero.  The range of motion contributed to the Veteran's functional loss because performance of the knee will be diminished during routine movements.  Pain on motion and weightbearing was noted and contributed to functional loss of the right knee.  Flexion was reduced to 85 degrees following three repetitions.  The Veteran also exhibited diffuse tenderness with guarding but there was no evidence of crepitus.  The Veteran did not report any flare-ups of the right knee.  Pain, fatigue and weakness were found with repetitive use testing of the Veteran's right knee.  Muscle strength testing for the right knee found the Veteran had 4 out of 5 strength in forward flexion and extension.  The examiner found the Veteran's right knee had no ankylosis, no recurrent subluxation, no lateral instability and no recurrent effusion.  The Veteran did report wearing a knee brace approximately twice weekly for his right knee condition.  

A February 2016 x-ray found no acute bony abnormality and normal joint spaces.  Moreover, no soft tissue calcifications or calcified loose bodies were identified but there was a very tiny superior pole patellar enthesophyte.  A February 2016 rehabilitation consultation reported guarding with passive knee flexion with reports of anterior pain with flexion greater than 90 degrees.  No significant effusion was found but slight medial and lateral joint line tenderness, mild to moderate patellar tendon tenderness, moderate pes anserina bursa tenderness and increased pain was reported.  The Veteran's right knee was negative for clicking or locking.  The assessment noted recent MRI report of chondromalacia, but stated it was not entirely clear why the Veteran exhibited a high degree of guarding with passive range of motion.  

A March 2016 VA physical therapy consultation noted range of motion that was functional for ambulation but lacking full terminal knee extension.  The Veteran was assessed for a knee brace which was ordered at the examination.

Based on the above, the most favorable evidence of record demonstrates the Veteran's forward flexion was limited to 45 degrees and extension was limited to 5 degrees.  There is no evidence of a 30 degree limitation of flexion or a 10 degree limitation of extension to warrant a 20 percent disability rating under Diagnostic Codes 5260 and 5261.  

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's May 2010 complaints of flare-ups of right knee pain which occurred once every two months and would last from one to ten days.  Pain levels were reported as high as 10 out of 10 during a flare-up.  The Board does note, however, in the recent December 2015 VA examination, the Veteran did not report flare-ups of the right knee.  The evidence also includes complaints of pain from excessive walking and climbing and the use of a prescribed brace.  Additionally, the December 2015 VA examiner reported diminished muscle strength of 4 out of 5.  Most notably, the December 2015 examiner found functional loss including pain, fatigue and weakness during repetitive use testing with at least three repetitions.  

However, as also indicated, when quantified, the functional loss does not equate to criteria needed to assign a higher rating under Diagnostic Codes 5260 or 5261.  There would need to be evidence of flexion limited to 30 degrees or extension limited to 10 degrees.  That is simply not shown.  The December 2015 examiner indicated that flexion would only be limited to 85 degrees when factoring in pain.  The 2010 examination showed significantly worse ranges of motion but still did not demonstrate ranges of motion equating to the next higher level of disability.  There is also a lack of evidence of treatment for nearly four years, which frustrates any effort to assess/consider functional loss.  

The Board emphasizes that, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki at 38-40.  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (so 0-percent disabling) under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  The presently assigned 10 percent is essentially based on the application of Lichtenfels.

In sum, a higher rating is not warranted as the Veteran's loss of range of motion with pain, fatigue, and weakness is adequately considered by the disability rating assigned herein.  

Additionally, because there is no evidence of ankylosis, instability, subluxation, dislocation of semi-lunar cartilage, malunion of the tibia and fibula or genu recurvatum, a higher evaluation is not warranted under another diagnostic code for the right knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262, 5263.

The Board acknowledges the Veteran's assertions that he experiences pain and a sensation of giving away in his right knee, requiring the occasional use of a knee brace.  However, all VA examiners noted there was no right knee instability on examination.  

Consideration has also been given as to whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2016).  However, referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The objective medical evidence supports that the Veteran's degenerative joint disease of the right knee is adequately compensated by the assigned disability ratings.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the periods at issue.  The evidence of record indicates the Veteran's flexion is limited to 45 degrees and extension is limited to 5 degrees with additional compensation provided for functional loss.  Moreover, there is no evidence of ankylosis, instability, subluxation, dislocation of semi-lunar cartilage, and malunion of tibia and fibula.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014)., a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the Veteran has not filed a claim for TDIU, and such has not been raised by the record.  In fact, it was noted during the VA evaluation in December 2015 that the Veteran is working full-time.  Consequently, a TDIU issue is not before the Board.


ORDER

Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative joint disease of the right knee is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


